Case: 19-10700    Date Filed: 09/10/2019   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10700
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 4:18-cr-10018-KMM-5



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

DIEGO ARMANDO CANCINO-MENDEZ,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 10, 2019)

Before TJOFLAT, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
                Case: 19-10700      Date Filed: 09/10/2019      Page: 2 of 3


       Pursuant to a plea agreement, Diego Armando Cancino-Mendez pled guilty

to conspiracy to possess, with intent to distribute, five kilograms or more of

cocaine on board a vessel subject to the jurisdiction of the United States, in

violation of 46 U.S.C. §§ 70506(b) and 70503(a)(1),1 and the district court

sentenced to 135-months’ imprisonment, a sentence at the low end of the

Guidelines sentence range of 135-168 months. He appeals his sentence, arguing

that it is substantively unreasonable; the court should have varied downward based

on mitigating factors, including his role in the offense and his history and

characteristics. We affirm.

       We review Cancino-Mendez’s sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 41 (2007). A sentence under the Guidelines must be

“sufficient, but not greater than necessary to comply with the purposes” of

sentencing listed in 18 U.S.C. § 3553(a). They include the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment,

deter criminal conduct, and protect the public from the defendant’s future criminal

conduct. See 18 U.S.C. § 3553(a)(2). The court also considers the nature and

circumstances of the offense and the history and characteristics of the defendant.




       1
         Cancino-Mendez was aboard a go-fast boat on the high seas 87 nautical miles from the
Mexico/Guatemala boarder. The boat was carrying bales of cocaine. The U.S. Coast Guard
intercepted the boat and took Cancino-Mendez and others into custody.
                                              2
              Case: 19-10700     Date Filed: 09/10/2019     Page: 3 of 3


The weight to be given to these factors is committed to the court’s sound

discretion. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      The district court did not abuse its discretion in this case. It carefully

considered the § 3553(a) purposes of sentences---in particular, the need of the

sentence to deter criminal conduct and reflect the seriousness of the conspiracy

offense---and the mitigating circumstances Cancino-Mendez presented. It then

imposed a sentence at the low end of the Guidelines sentence range and well below

the maximum penalty provided by statute.

      AFFIRMED.




                                           3